                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

DONOVAN JONES                                                                   PLAINTIFF

v.                        CASE NO. 1:18-CV-00067-BSM-JTR

DAVID LUCAS, Sheriff, Jackson County
Sheriff Department, et al.                                                    DEFENDANTS

                                          ORDER

       After careful review, United States Magistrate Judge J. Thomas Ray’s findings and

partial recommendation [Doc. No. 4] is adopted. Donovan Jones’s claims against the

Jackson County Jail and its insurer, Defendant Doe, are dismissed with prejudice. The

claims against Travis Chapman and Kurt Cooper are dismissed without prejudice. The

failure to protect claim and state tort claims against Johnathon Seals and Winter Kendell may

proceed. The failure to protect, failure to train or supervise, delayed medical care, and state

tort claims against David Lucas may proceed. An in forma pauperis appeal would not be in

good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 31st day of May 2019.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
